Citation Nr: 0605563	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-34 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation greater than 20 percent 
for service-connected herniated nucleus pulposus at L3-4 and 
L4-5.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1995 to 
September 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran's claim of entitlement to service connection for a 
low back disability, and assigned a 10 percent evaluation for 
herniated nucleus pulposus of L3-4 and L4-5.  The veteran has 
appealed the issue of entitlement to a higher initial 
evaluation.  See Fenderson v. West, 12 Vet. App. 119 (1999). 
A rating decision dated in September 2005 increased the 
veteran's disability rating from 10 to 20 percent, effective 
September 21, 2000.

The veteran presented testimony before the undersigned at a 
videoconference hearing in May 2005.  A transcript of the 
hearing testimony has been associated with the claims folder. 
This appeal was remanded by the Board in August 2005 for 
further adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  For the period prior to August 28, 2005, the veteran's 
herniated nucleus pulposus of L3-4 and L4-5 was manifested by 
subjective complaints of constant pain, with radiation into 
the left leg, productive of no more than moderate limitation 
of motion, with no rateable neurological deficit.

3.  For the period after August 28, 2005, the veteran's 
herniated nucleus pulposus of L3-4 and L4-5 has been 
manifested by flexion limited to 69 degrees, slight atrophy 
of the left leg, pain in the left hip and decreased strength 
of the left leg, consistent with radiculopathy.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 20 percent for herniated nucleus pulposus of L3-4 
and L4-5, prior to August 28, 2005, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (as in effect prior to September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2005).

2.  As of August 28, 2005, a 60 percent evaluation, but no 
higher, is assigned for herniated nucleus pulposus of L3-4 
and L4-5.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folder, consisting of VA outpatient treatment records 
dated through 2005; private treatment records; reports of VA 
examinations conducted in 2003 and 2005; and the veteran's 
contentions, including testimony provided at the hearing in 
May 2005.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  See 38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. § 4.1 (2005).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  See 
38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  See Fenderson, 12 Vet. App. 
at 126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  See Id. 

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2005).  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  See 38 C.F.R. 
§ 4.45 (2005).  

The veteran's service-connected lumbar spine condition was 
evaluated under Diagnostic Code 5293 for intervertebral disc 
syndrome (IVDS).  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), including the rating 
criteria for evaluating disabilities of the lumbar spine.  
Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating IVDS.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002).  Effective September 26, 2003, VA revised 
the criteria for evaluating general diseases and injuries of 
the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that 
time, VA also reiterated the changes to Diagnostic Code 5293 
(now reclassified as Diagnostic Code 5243) for IVDS.


The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for IVDS at any time on or after September 
23, 2002; and (3) whether an increased rating is warranted 
under the "new" criteria for other disabilities of the 
thoracolumbar spine at any time on or after September 26, 
2003.  The effective date of any rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date 
of the Act or administrative issue).  

The RO considered all these changes in adjudicating the 
veteran's claim.  The March 2004 and September 2005 
supplemental statements of the case considered the old and 
new criteria for evaluating IVDS and spinal disabilities.  
The old and new rating criteria were provided to the veteran 
and his representative in these documents.  Therefore, there 
is no prejudice to the veteran by this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Rating criteria in effect prior to September 23, 2002 for 
disc disease

Prior to September 23, 2002, Diagnostic Code (DC) 5293 for 
IVDS provided a 20 percent evaluation for IVDS productive of 
moderate impairment, with recurring attacks.  A 40 percent 
evaluation is warranted for a case of severe impairment with 
recurring attacks, with intermittent relief.  Finally, a 60 
percent evaluation is warranted for pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

A review of the competent evidence fails to establish the 
criteria consistent with the next-higher 40 percent 
evaluation under the provisions of DC 5293, prior to August 
28, 2005.  It is acknowledged that the veteran complained of 
low back pain and pain radiating down into the left leg.  
However, the August 2001 x-rays revealed normal alignment of 
the vertebral bodies.  Disc spaces were maintained, pedicles 
were intact and sacroiliac joints were open.  Essentially, 
the examiner noted the study to be normal.  In September 
2001, MRI results revealed a small volume central protrusion 
at L3-4 that indented the thecal sac.  There was minimal 
anterior displacement of the exiting L3 nerve root secondary 
to facetal hypertrophy on the left.  At L4-5, there was a 
mild diffuse annular bulge with bilateral neural foraminal 
narrowing, right greater than left.  The right exiting L4 
nerve root was displaced posteriorly.  At L5-S1, the neural 
foramina appeared broadly patent.  The central canal was 
within normal limits and mild facetal and ligamentum flavum 
hypertrophy was noted.  The examiner's assessment included 
degenerative disc disease (DDD) and degenerative joint 
disease (DJD).  Despite the veteran's complaints, a May 2002 
EMG showed no electrodiagnostic evidence of left lumbar or 
sacral radiculopathy.  

Additionally, the March 2003 VA examiner commented that the 
veteran's prior history did seem to represent radiculopathy 
and apparently his MRI findings in the past were more 
significant than those in 2001.  However, if his symptoms did 
represent a chronic radiculopathy, the EMG examination would 
not be normal in the lower extremities.  It would be expected 
to see signs of chronic denervation and renovation as a 
result of nerve root compression, which was not noted on the 
study performed at that time.  The examiner concluded that 
despite some concerns radiographically for radiculopathy, the 
veteran did not have any physical examination or 
electrodiagnostic abnormality consistent with his prior 
diagnosis.  Therefore, the evidence does not support a 
finding of severe impairment with recurring attacks and 
intermittent relief, consistent with a 40 percent rating, 
prior to August 28, 2005.

The Board has also evaluated any associated objective 
neurologic abnormalities.  Although the veteran has noted 
neurological symptoms (i.e. radiating pain down his left 
leg), until August 28, 2005, there is no evidence of 
neurologic impairment.  The March 2003 VA examination did not 
demonstrate any muscular reflex abnormalities or sensory 
abnormalities.  Additionally, the examiner noted that the 
evidence did not support a finding of radiculopathy.  The 
veteran did have mild decrease to light tough on the medial 
surface of the left leg, but such a symptom, standing alone, 
is insufficient to warrant a separate rating for a 
neurological impairment.  Therefore, based on the lack of 
such symptomatology in this case, a higher rating could not 
be assigned.  

The version of DC 5293 in effect prior to September 2002 
would not result in a higher rating for the reasons detailed 
above.  In conclusion, based on all the foregoing, the 
evidence does not support a rating in excess of 20 percent 
for the veteran's herniated nucleus pulposus, prior to August 
28, 2005.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Consideration of other rating criteria in effect prior to 
September 23, 2002

Next, the Board has considered whether an increased rating is 
justified under the provisions of DC 5292, for limitation of 
motion of the lumbar spine.  That code provides a 20 percent 
evaluation where the evidence demonstrates moderate 
limitation of motion.  A 40 percent evaluation is for 
application where there is severe limitation of lumbar spine 
motion.  The words "slight," "moderate," and "severe" 
are not defined in the VA Schedule for Rating Disabilities.  
It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  Rather, it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
38 C.F.R. §§ 4.2, 4.6.

Although the criteria under Diagnostic Codes 5290 through 
5292 were less defined than the current criteria and 
numerical ranges of motion were not provided in the prior 
rating criteria, guidance can be obtained from the amended 
regulations.  In adopting specific ranges of motion to define 
what is normal, VA stated that the ranges of motion were 
based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  In other 
words, even though pre-2003 regulations did not define normal 
range of motion for the spine, the current definition is 
based on medical guidelines in existence since 1984.  There 
is no contradiction, then, in applying the current ranges of 
motion to rating spine disabilities under the old criteria. 

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Notes 
appended to the new rating formula for diseases and injuries 
of the spine specify that, for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  Id., Note (2).  
Provided, however, that, in exceptional cases, an examiner 
may state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease or injury 
of the spine, the range of motion of the spine in a 
particular individual should be considered normal for that 
individual, even though it does not conform to the normal 
range of motion generally recognized by VA.  Id., Note (3).  
Further, the term "combined range of motion" refers to 
"the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

A July 2001 VA progress note indicated decreased range of 
motion.  A VA August 2001 physical therapy note reflected 
minimal loss of flexion of the spine, but "major" loss of 
extension.  Right and left side gliding were within normal 
limits.  The March 2003 VA examination found the veteran's 
range of motion to be normal.  
He was able to extend his back to 30 degrees and flex to 
approximately 90 degrees.  He did start to have pain at about 
60 degrees with flexion.  The examiner also commented that 
overall the veteran's forward flexion was somewhat limited by 
his body habitus, given his weight and was likely 
approximately in the normal range of motion.

These findings do not approximate severe limitation of motion 
to warrant a higher rating under DC 5292.  With normal side 
motion and only minimal loss of extension, the overall 
limitation of motion shown, even when taking into 
consideration limitation of flexion, is no more than 
moderate.  The evidence also does not indicate additional 
functional limitation such as to justify a higher evaluation 
under 38 C.F.R. §§ 4.40 and 4.45 and Deluca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

A precedent opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  A separate rating, therefore, 
cannot be assigned under the old rating criteria.

As the medical evidence does not establish ankylosis, DC 5286 
and 5289 are not for application.  The only other potentially 
applicable DC with respect to a lumbar spine disability is 
prior DC 5295, for lumbosacral strain.  That diagnostic code 
provides a 20 percent evaluation is provided for evidence of 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation is assigned for severe lumbosacral strain, with 
listing of the whole spine to the opposite side, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

A review of the evidence fails to establish the criteria 
consistent with the next-higher 40 percent evaluation under 
DC 5295 for the period in question.  For example, there is no 
showing of listing of the whole spine to the opposite side, 
or positive Goldwaite's sign.  There was also no marked 
limitation of forward bending in standing position.  The 
veteran was diagnosed with DDD and DJD; however, his symptoms 
more nearly approximate a 20 percent evaluation.

Rating criteria as of September 23, 2002 for disc disease

Effective September 23, 2002, the Diagnostic Criteria for 
IVDS under DC 5293 underwent revision.  As revised, prior to 
September 26, 2003, DC 5293 states that IVDS is to be 
evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.

Under DC 5293, as in effect from September 23, 2002, a 40 
percent evaluation is warranted for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the last 12 months.  Finally, a 60 percent 
evaluation is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.

Note (1) to the new version of DC 5293 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  Chronic orthopedic and neurologic 
manifestations were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

Effective September 26, 2003, intervertebral disc syndrome 
was assigned a new diagnostic code number (5243), and the 
instruction with respect to the separate evaluation of 
neurologic and orthopedic manifestations was re-worded and 
moved to Note 1, following the General Rating Formula for 
Diseases and Injuries of the Spine, and the above-mentioned 
instruction was re-phrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  
However, these revisions were intended to be clarifying and 
non-substantive in nature.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 
4, 2002) (indicating that the then-proposed amendment "would 
make editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was re-published as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
evidence does not establish incapacitating episodes, as 
defined by Note 1 to DC 5293, having a total duration of at 
least six weeks during a pervious 12 month period.  No bed 
rest was noted in any of the VA progress notes, private 
medical records or on the March 2003 VA examination.  
Additionally, the VA examination conducted in August 2005 
found that the veteran had not suffered from incapacitating 
episodes.  As such, an increased rating on the basis of 
incapacitating episodes is simply not warranted.

Nevertheless, the veteran may obtain a greater disability 
rating by combining separate evaluations for any chronic 
orthopedic and neurologic manifestations under 38 C.F.R. § 
4.25.  With regard to the second method of evaluation 
(combining separate evaluations of chronic orthopedic and 
neurologic manifestations), the criteria effective from 
September 23, 2002 provide that when evaluating 
intervertebral disc syndrome on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using the criteria from the most appropriate orthopedic 
diagnostic code(s), and neurologic disabilities are to be 
evaluated separately using the criteria from the most 
appropriate neurologic code(s).  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (2).  

The most recent amendment to 38 C.F.R. § 4.71a changed the 
diagnostic codes for spine disorders to 5235 to 5243, and 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  The amended 
rating criteria now define normal range of motion, as 
discussed above. 

Under these relevant provisions, lumbosacral strain or spinal 
stenosis warrant a 20 percent evaluation where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis.  A 40 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 for lumbosacral strain; Diagnostic Code 5238 for 
spinal stenosis; and Diagnostic Code 5243 for intervertebral 
disc syndrome.  These criteria are to be applied irrespective 
of whether there are symptoms such as pain (whether or nor it 
radiates), stiffness, or aching in the affected area of the 
spine, id., and they "are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine".  
68 Fed. Reg. at 51,455 (Supplementary Information). 

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's herniated nucleus pulposus.  
Reduced lordosis was shown in August 2001.  The VA 
examination of March 2003 indicated the veteran walked with a 
mildly antalgic gait.  He had forward flexion to 60 degrees 
and extension of about 30 degrees.  It was noted that the 
veteran's overall forward flexion was somewhat limited by his 
body habitus, given his weight.  He likely had approximately 
normal range of motion, although painful.  There was no 
tenderness when palpated in the lumbosacral spine but the 
veteran did have some point tenderness around the area of the 
sacral notch in the left buttock.  Finally, the veteran 
reported that his low back pain flared up with long periods 
of inactivity.  During the August 2005 VA examination, the 
veteran's forward flexion was 69 degrees. 

Under the prior diagnostic code for limitation of spine 
motion, these findings would warrant a 20 percent rating for 
moderate limitations. There is no doubt that the veteran had 
pain with lumbar motion.  There was some functional 
limitation, as evidenced by findings of a mildly antalgic 
gait in March 2003. Under the general rating schedule, a 20 
percent rating would also be assigned for, at most, the 
limitation of flexion to 60 degrees from the 2003 VA 
examination. 

Thus, a 20 percent evaluation for orthopedic manifestations 
of the veteran's back disability is for application under 
either the old limitation of motion code or the new general 
rating schedule.  The next question, then, is whether he is 
entitled to a separate rating for neurological 
manifestations.

As previously discussed, the veteran has complained of pain 
radiating down into his left leg.  Upon VA examination in 
March 2003, straight leg tests were normal and the veteran 
had entirely normal range of motion.  When lying flat, his 
right straight leg raise was normal.  His left leg had 
entirely normal range of motion; however, he began to have 
pain at about 70 degrees with pain through the rest of the 
degrees of range of motion.  The examiner commented that the 
veteran's pain did not particularly appear to be radicular.

There was no evidence of spasm, weakness or tenderness in the 
sacral region of the sciatic notch.  He did have a mild 
decrease to light touch and an approximate L4 dermatome on 
the medial surface of the left let.  All other sensation in 
the upper and lower extremities was normal.  It was noted 
that the veteran did not have any physical examination or 
electrodiagnostic abnormality consistent with radiculopathy.  
As noted above, the March 2003 VA examiner commented that the 
veteran's prior history did seem to represent radiculopathy 
and apparently his MRI findings in the past were more 
significant than those in 2001.  However, if his symptoms did 
represent a chronic radiculopathy, the EMG examination would 
not be normal in the lower extremities.  It would be expected 
to see signs of chronic denervation and renovation as a 
result of nerve root compression, which was not noted on the 
study performed at that time.  The examiner concluded that 
despite some concerns radiographically for radiculopathy, the 
veteran did not have any physical examination or 
electrodiagnostic abnormality consistent with his prior 
diagnosis.  Thus, the veteran is not entitled to a separate 
evaluation for neurologic manifestations under 38 C.F.R. § 
4.25.  

Rating from August 28, 2005

As noted above, this is an appeal from an initial rating, and 
staged ratings are appropriate under Fenderson, supra, if 
warranted by the evidence.  Also, despite the revised 
regulations, there is no caselaw prohibiting the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  In determining whether the veteran 
is entitled to a higher rating, the Board must consider 
whether an increased rating is warranted under the "old" 
criteria at any time.  In this case, the August 2005 
examination showed a marked increase in symptomatology, such 
that application of the prior DC 5293 would result in a 
higher rating.

The March 2003 VA examination revealed no abnormality with 
direct inspection of the spine.  The veteran's range of 
motion was essentially normal, with pain on flexion noted at 
60 degrees.  When lying flat, his right straight leg raise 
was normal.  His left leg had entirely normal range of 
motion; however, he began to have pain at about 70 degrees 
with pain through the rest of the degrees of range of motion.  
The examiner commented that the veteran's pain did not 
particularly appear to be radicular.  The veteran suffered 
from chronic pain, but was able to maintain all his 
activities of daily living and work full time.

The August 2005 examination, however, provided a 
significantly different disability picture.  First, the 
veteran's range of motion has decreased.  In March 2003, the 
veteran was able to flex fully to 90 degrees.  In August 
2005, the veteran could flex the spine to 69 degrees.  
Extension in March 2003 was measured to 30 degrees, and in 
August 2005 was measured at 25 degrees.  The August 2005 
examination further demonstrated the veteran's deteriorating 
range of motion after the veteran performed 10 repetitions of 
flexion and extension.  Flexion was measured to 59 degrees 
and extension was measured at 21 degrees.  During the 
veteran's exercising on the third repetition of flexion and 
extension, the veteran had the acute onset of lateral 
hamstring muscle spasms.

Second, the 2005 examination demonstrated neurological 
abnormalities not previously shown.  The March 2003 
examination demonstrated normal straight leg raises.  There 
was no evidence of "pathological" reflexes and strength was 
normal.  In August 2005, the veteran's straight leg raising 
test was positive at 48 degrees on the right and positive at 
39 degrees on the left.  He had a positive bilateral 
Lasegue's sign.  Deep tendon reflexes in August 2005 were 
2+/4+ in the bilaterally patellar tendons, 1+/4+ for the 
right Achilles tendon, 1 - 2+/4+ for the left Achilles 
tendon.  Strength on the right was 5+/5+ in the ankle, leg, 
knee and thigh.  On the left side, 4+/5+ in the ankle, leg, 
knee and thigh.  Extension of the left sided toes was only 
4+/5+ compared to the right-sided toe extension.  The 
examiner noted these findings represented objective evidence 
of radiculopathy of L4-5 as they were along the areas of 
innervation of the affected discs.  There was also some 
evidence of functional impairment and disuse in 2005, since 
there was slight atrophy of the left thigh and calf.

The August 2005 examiner concluded that the veteran's back 
disability prevents the veteran from bending repetitively, 
standing for prolonged periods of time, walking for distances 
of greater than a block, and it impairs his ability to 
operate his business in terms of lifting even small weights, 
such as restocking shelves or making deliveries, getting in 
and out of a truck would be painful, long drives or drives 
for protracted periods of time during the day would require 
very frequent breaks and cost time.  It was considered more 
likely than not that the veteran's condition had increased in 
symptomatology since the March 2003 examination.

As such, the Board finds that a 60 percent evaluation is 
warranted for pronounced impairment, characteristic pain and 
demonstrable muscle spasm and other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, based on the August 2005 VA examination.  
See 38 C.F.R. § 4.71a. DC 5293.  

A 60 percent rating under DC 5293 is the maximum award under 
this diagnostic code.  To obtain a higher rating under the 
new criteria set forth in DC 5243, the veteran would have to 
demonstrate favorable ankylosis of the entire spine for a 30 
percent rating; forward flexion of 30 degrees or less of the 
thoracolumbar spine or favorable ankylosis of the entire 
thoracolumbar spine for a 40 percent rating.  The evidence of 
record does not demonstrate that the veteran suffers from any 
of the above.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2005); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in November 2001, prior to the initial 
decision on the claim in December 2001.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1). 

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, VAOPGCPREC 8-2003 applies.  Thus, as 
long as adequate notice was provided as to the underlying 
service connection claim, then no further notice is required 
as to the "downstream issue" increased rating claim.  Here, 
the November 2001 notice letter related to the underlying 
service connection claim and informed the veteran of the 
types of evidence necessary to substantiate his claim.  The 
division of responsibilities between VA and a claimant in 
developing a claim was also discussed.  Based on the above, 
the Board concludes that notice as to the underlying service 
connection claim obviates the need for additional notice as 
to the "downstream issue" increased rating claim.  

With regard to the underlying service connection claim the RO 
informed the veteran in the November 2001 VCAA letter about 
the information and evidence that is necessary to 
substantiate the claims for service connection in this case.  
Specifically, the letter stated that for the veteran to 
establish entitlement to service connected compensation 
benefits, the evidence must demonstrate three things: an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; a current physical or mental 
disability (medical evidence, including a VA examination will 
show this, otherwise, VA may use statements from the veteran 
or others that show the veteran has persistent or recurring 
symptoms of a disability); and a relationship between the 
veteran's current disability and an injury, disease or event 
in military service.  The veteran was informed that under 
certain circumstances, VA may conclude that certain current 
disabilities were caused by service, even if there was no 
specific evidence proving this in the veteran's particular 
claim.  

In addition, the RO informed the veteran in the November 2001 
letter about the information and evidence that VA would seek 
to provide including obtaining any evidence of records held 
by a Federal agency or department.  The letter also informed 
the veteran that VA would make reasonable efforts to assist 
him in obtaining such things as medical records, employment 
records or records from other Federal agencies.  The RO also 
informed the veteran that VA would assist him by providing a 
medical examination or by obtaining a medical opinion if such 
was necessary in making a decision on his claim.

The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
requested the veteran complete, sign and return the VA Forms 
21-4142 to authorize the release of information.  The veteran 
was requested to provide the names of the people, agencies or 
companies who had relevant records and the corresponding 
addresses, approximate time frames covered by the records and 
the conditions for which he was treated, in the case of 
medical records.

Although the VCAA notice letter(s) that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision and the statements of the case of the 
reasons for the grant and denial of his claims and, in so 
doing, informed him of the evidence that was needed to 
substantiate those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice have been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The claimant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  As noted in the 
Introduction to this decision, the veteran also was afforded 
the opportunity to provide additional testimony at the 
hearing before the Board.  

The veteran was provided appropriate VA examinations in 2003 
and 2005.  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorder since he was last examined.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The representative argues the 
2005 examination did not comply with Deluca, supra.  However, 
not only did the examiner fully describe the effect of 
repetitive motion of the veteran's functional abilities, but 
that examination is more than adequate to support a 
significant increase in the veteran's disability rating.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist. 

Conclusion

The Board finds that the evidence of record substantiates a 
finding of 20 percent disability under DC 5293 from the date 
of the veteran's original claim until August 28, 2005.  
Thereafter, the VA examination has demonstrated marked 
deterioration in the veteran's back condition.  This evidence 
supports a finding of a 60 percent disability rating under 
the old criteria of DC 5293, effective August 28, 2005.

The evidence in this case is approximately balanced regarding 
the question of whether the veteran's back disability has 
increased in severity.  Therefore, the benefit-of-the-doubt 
will be conferred in his favor and his claim for an increased 
rating for a back disability is granted from August 28, 2005, 
subject to the controlling laws and regulations, which govern 
awards of VA compensation.  


ORDER


Entitlement to an initial rating in excess of 20 percent for 
herniated nucleus pulposus of L3-4 and L4-5, prior to August 
28, 2005, is denied.

Entitlement to a 60 percent evaluation for herniated nucleus 
pulposus of L3-4 and  L4-5 is granted as of August 28, 2005, 
subject to the applicable law governing the award of monetary 
benefits.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


